Citation Nr: 0923707	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's claims folder has been 
rebuilt because the original claims folder, which contained 
the Veteran's original claim documents, cannot be located.  
Due to this, the Board cannot confirm whether VA's duties to 
notify and assist the claimant have been met.  Therefore, the 
RO should resend the Veteran the appropriate notice 
concerning the information and evidence needed to 
substantiate a claim for VA benefits for service connection 
for PTSD and entitlement to compensation under 38 U.S.C. 1151 
for peripheral neuropathy.  

An October 2001 VA psychiatric examination report diagnosed 
the Veteran with PTSD and attributed it to traumatic events 
he suffered from during his military service.  

The Veteran has not alleged participation in combat, and as a 
result his claimed stressful experiences during service must 
be verified through objective information, such as service 
records. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The Board notes that the Veteran was assigned to Battery C, 
4th Missile Battalion, 55th Artillery in Thule, Greenland from 
January 1963 to July 1963.  The Veteran contends that while 
stationed there he helped conduct a rescue operation of a 
supply truck that was blown off the road due to a severe 
snowstorm.  During the rescue, the passengers of the truck 
could not be retrieved until the truck thawed enough to take 
them out.  In addition, the Veteran also contends that he 
found a fellow service member, R.R., who committed suicide by 
hanging himself.  On another occasion, the Veteran contends 
he observed a service member who committed suicide by 
shooting himself.  The Veteran's personnel records note that 
the Veteran had a number of behavioral issues while in 
service in Greenland and there were claims that he was 
emotionally unstable.  In this case, the RO has not made an 
attempt to verify the Veteran's claimed stressors with the 
U.S. Army and Joint Service Records Research Center (JSRRC) 
(formerly CURR).  While the Board recognizes that the Veteran 
may not have provided all the necessary details, on remand, 
an attempt to verify the Veteran's stressors should be made, 
particularly given the short time period the Veteran was in 
Greenland and the apparent small size of the unit he served 
with.  

The October 2001 VA psychiatric examination report notes that 
the Veteran indicates past psychiatric treatment, including 
both private and VA treatment.  Some potential records 
include Georgia Mental Health Care in 1978 and paper records 
from treatment/hospitalization in 1992 at the Brentwood VA 
medical facility.  Records of the previous psychiatric 
treatment and of VA psychiatric treatment should be 
requested.  See 38 C.F.R. § 3.159(c).

In March 2002, the Veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, asserting that he 
developed peripheral neuropathy as a result of treatment at 
the West Los Angeles VA Medical Center (VAMC) and subsequent 
VA treatment.  The Veteran was hospitalized and given 
treatment for bilateral streptococcal pneumonia in January 
2000 at St. Vincent's Hospital in Los Angeles California.  He 
was subsequently transferred to the VAMC and during his 
hospitalization metronidazole (Flagyl) was prescribed.  The 
Veteran was later taken off of metronidazole (Flagyl) after 
complaints of tingling and loss of feeling in his legs and 
feet.  A July 2000 VA treatment record noted the Veteran 
suffered from mixed peripheral neuropathy which was probably 
a complication of long term Flagyl.  In May 2003, a VA 
neurologist opined that the Veteran's predominately sensory 
neuropathy was likely to be secondary to long term treatment 
with metronidazole.  No VA examination has been provided.  

On review of the record as outlined above, it is the judgment 
of the Board that further development is needed relative to 
the claim for compensation benefits under 38 U.S.C.A. § 1151 
based on the Veteran's development of peripheral neuropathy; 
the Veteran should be examined by a neurologist and a medical 
opinion should be obtained.  The purpose of this is to 
determine whether the Veteran has additional disability 
(peripheral neuropathy) caused by VA medical treatment or 
examination and further whether the proximate cause of any 
such disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical treatment or examination; 
or, whether the Veteran has additional disability caused by 
VA medical treatment or examination, the proximate cause of 
which was an event that was not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) concerning the 
information and evidence needed to 
substantiate a claim for VA benefits 
for service connection for PTSD and 
entitlement to compensation under 38 
U.S.C. 1151 for peripheral neuropathy.

2.	The RO should contact the Veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have provided 
him psychiatric treatment, including 
Georgia Mental Health Care in 1978.  
After obtaining any necessary 
authorizations from the Veteran, the RO 
should request copies of the records of 
such identified treatment or 
examinations, to include 1992 paper 
records from the Brentwood VA medical 
facility in Los Angeles, California.  

3.	Prepare a letter asking the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to provide any available 
information which might corroborate the 
Veteran's claimed stressors, including 
the suicide of fellow soldier, R.R..  
The RO should provide JSSRC with a 
description of the Veteran's claimed 
stressors, and a copy of the Veteran's 
written statement dated March 31, 2003, 
as well as the Veteran's 
representative's June 9, 2009 
Appellant's Brief.  The RO should 
provide JSSRC with copies of the 
Veteran's personnel records showing 
service dates, duties, and units of 
assignment. 

4.	If the Veteran's alleged stressors are 
verified, make arrangements for the 
Veteran to be afforded an examination 
to ascertain the nature of all 
psychiatric disability(ies) present and 
the proper diagnosis(es) thereof, 
specifically to include whether PTSD is 
present.  Appropriate psychological 
testing should be accomplished.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should 
include the complete rationale for all 
opinions expressed.  The claims files 
must be made available to the examiner 
for review. 

5.	Arrange for VA examination of the 
Veteran by a neurologist who has not 
previously been involved in the 
Veteran's care, for an opinion as to 
the nature and extent of any 
"additional disability" attributable to 
medical examination or treatment 
(including, but not limited to, 
prescription of metronidazole (Flagyl)) 
by the VA medical personnel who treated 
him in 2000.  The examination report 
should include a detailed account of 
all manifestations of relevant 
pathology found. All necessary studies 
and/or tests for an accurate assessment 
should be conducted.

The neurologist is requested to review 
the entire record, including complete 
VA medical records and the entire 
claims file.  The specialist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the Veteran suffered any additional 
disability as a result of examination 
or treatment by VA medical personnel.  
The neurologist is also requested to 
provide and an opinion as to whether it 
is at least as likely as not (50 
percent probability or higher) that the 
Veteran suffered any additional 
disability as a result of being 
prescribed metronidazole (Flagyl) by VA 
medical personnel.

If the neurologist determines that it 
is at least as likely as not that 
examination, treatment, or the 
metronidazole (Flagyl) did cause 
additional disability, then the 
neurologist should offer opinions on 
whether the evidence shows an event not 
reasonably foreseeable caused the 
additional disability and whether there 
was fault on VA's part, including 
whether the medication and dose were 
appropriate.

The neurologist should provide an 
explanation of the rationale for each 
opinion.  The claims file must be 
provided to the neurologist and that it 
was available for review should be 
noted in the examination report.

6.	When the above actions have been 
accomplished, readjudicate the claim 
and issue a supplemental statement of 
the case.  Then afford the Veteran and 
his representative the requisite 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




